Title: To James Madison from Peter Walsh, 20 August 1808
From: Walsh, Peter
To: Madison, James



Sir,
Cette 20th. August 1808

I have the honour to acquaint your Exy. that Since my last Communication none of our Vessels have arrived in this Port.  Consequently none of them have undergone in it either Sequestration or Embargo.
I have sent on to Marseilles and Bordeaux for a Passage to America, Several of our Sailors who were Haggling about in French and Italian Vessels.
A Man calling himself John Francis Boudell and a Merchant of New York, has Swindled Several Persons in this Country out of Bills and Money to a large amount.  I beg leave to give your Exy. a description of him in the paper inclosed.  I am with great respect Sir Your most obedient and very humble servant

Peter Walsh

